:~



                                                                   r,



      1                                                     ~'~              ,JAN 3 t12b~~
                                                                                                    ~'~
      2                                                        ~         i
                                                                                   ...,
                                                                   r G'1~1   .L
                                                                  , ~,                    _._.~--
      3
      4
      5
      ~                          UNITED STATES DISTRICT COURT
      7                        CENTRAL DISTRXCT OF CALIFORNIA
      s
          UNITED STATES OF AMERICA,
      9
     ~p                               Plaintiff,         CASE NO.                 I q - MS- L c~~
     11                        y•
     12                                                   ~RI?ER 4F DETENTION
     13      ~Alll.oS M~I~uEL Ca~«4~-pc~

     14                               Defendant.
     IS
     i6                                                   ~•
     17       A.(,~      4n motion ofthe Government in a case allegedly involving:
     18            1.() a crime ofviolence.
     19            2.()     an offense with maximum sentence oflife imprisonment or death.
     20           3. (~k)   a narcotics or controlled substance offense with maximum sentence
     21                     often or more years .

     22           4.()      any felony -where the defendant has been convicted oftwo ar more
     23                     prior offenses described above.
     24           5.(}      any felony that is not otherwise a crime of violence that involves a
     25                     minor victim, or possession or use ofa firearm or destructive device
     26                     or any other dangerous weapon, or a failure to register under 18
     27                     U.S.0 § 2250.
     28       B.~Q       On motion by the Government /()on Court's own motion, in a case

                                 ORDER OF DETEM'lON AFi'ER iIEARING(t8 U.S.C. ~3142(i))

          CR-44(06/07)                                                                                    Page I of4
        j



~-. o       i




                     1                        allegedly involving:
                 2                            4n the further allegation by the Government of:
                 3                 1. ~ a serious risk that the defendant will flee.
                 4                 2.() a serious risk that the defendant will:
                 5                      a.{) obstruct ar attempt to obstructjustice.
                 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
                 7                               attempt to do so.
                 8            C. The Government(,~ is/{ }is not entitled to a rebuttable presumption that no
                 9                 condition or combination ofconditions will reasonably assure the defendant's
                1Q                 appearance as required and the safety ofany person or the community.
                11

                12                                                            II.
                13            A.~ The Court finds that no condition ar combination ofconditions will
                14                        reasonably assure:
                15                 1.(~         the appearance ofthe defendant as required.
                16                      ~'}     and/or
                17                2. ~          the safety of any person or the community.
                18            B.{) The Court finds that the defendant has not rebutted by suffcient
                19                        evidence to the contrary the presumption provided by statute.
                20

                21                                                           iII.
                22            The Court has considered:
                23            A. the nature and circumstances ofthe offense{s)charged, including whether the
                24                offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
                25                victim or a controlled substance,firearm, explosive, or destn,~ctive device;
                26           B. the weight ofevidence against the defendant;
                27           C. the history and characteristics ofthe defendant; and
                28           D.the nature and seriousness of the danger to any person ar to the community.

                                                     ORbER OF DE7'EfYT[ON AFTER FEARING(I8 U.S.C.§3142{i))

                         CR-94(Qb/07)                                                                        Pege 2 of4~
3       `




    '
    F




             1                                                      IV.
             2          The Court also has considered all the evidence add~zced at the hearing and the
             3          arguments andlor statements of counsel, and the Pretrial Services
             4          Report/recommendation.
             5
             6'                                                      V.
             7          The Court bases the foregoing finding{s) on the following:
             8          A.{) As to flight risk:
             9
            10
            11
            12
            13
            14
            15
            l6         B.{) As to danger:
            IT
            18
            19 I
            ~a
            21
            22
            23

            24                                                      VI.
            2S         A.() The Court finds that a serious risk exists that the defendant will:
            26                    1.()obstruct or attempt to obstruct justice.
            27                    2.(} attempt ta/( )threaten, injure or intimidate a witness orjuror.
            28

                                             ORDER OF DE3'ENTlON AFTER NEARING(18 US.C.§3142(1))

                   CR-44{06/al)                                                                      Page 3 of4
     ;~

r,




               1         B. The Court bases the foregoing finding{s} on the following:
           z
           3



           5

           6

           7

           8

           9                                                       VII.
          10

          1!            A.IT IS T~iEEREFORE ORDERED that the defendant be detained prior to trial.
          ]2            B.IT IS FURTHER ORDERED that the defendant be committed to the custody
          13                ofthe Attorney General for confinement in a corrections facility separate, to
          14                the extent practicable, from persons awaiting or serving sentences or being
          15                held in custody pending appeal.
          16            C. IT IS FURTI~R C~R.DERED that the defendant be afforded reasonable
          17                opportunity for private consultation with cavnseI.
          18            D. IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
          19                or on request ofany attorney far the Government,the person in chaxge ofthe
          20                corrections facility in which the defendant is confined deliver the defendant
          21                to a United States marshal for the purpose ofan appearance in co~ection
          22                with a court proceeding.
          23
                                                           ,r    ~'~ ,,.. ' ;.                    .~   n      '
          2~                                               i        ~      ~,
          ~5                                                                             ...
          26 DATED:
                                                                UNITED STATES MA I TRA E JUDGE
          z~
          2s
                                           ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(i))

                   CR•94(06la7)                                                                            Pagc4 of4
